People v Lozada (2021 NY Slip Op 05174)





People v Lozada


2021 NY Slip Op 05174


Decided on September 30, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 30, 2021

Before: Manzanet-Daniels, J.P., Kern, Oing, Rodriguez, Higgitt, JJ. 


Ind No. 3504/13 Appeal No. 14240 Case No. 2015-2434 

[*1]The People of the State of New York, Respondent,
vJose Lozada, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Ellen Dille of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Robert L. Myers of counsel), for respondent.

Order, Supreme Court, Bronx County (Troy K. Webber, J.), entered on or about January 15, 2015, which adjudicated defendant a level three sexually violent predicate sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court's assessment of 10 points under the risk factor for failure to accept responsibility was supported by clear and convincing evidence (see e.g. People v Kennedy, 160 AD3d 671 [2d Dept 2018], lv denied 31 NY3d 913 [2018]). Although defendant pleaded guilty to the underlying offense, he denied his guilt in a post-conviction statement to correction officials, and repeated that denial at the SORA hearing itself. Defendant's claim that the court shifted the burden of proof at the hearing
is unpreserved and without merit. On the contrary, the hearing court offered defendant an opportunity to accept responsibility, whereupon he did the opposite.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: September 30, 2021